Interim Decision #1518

ILyrrau

Or SASAN0

in Visa Petition Proceedings
SFR-N-1593
Decided by Regional Commissioner October RR, 1965
Petition by the owner and operator of a fruit orchard to accord beneficiaiy
nonimmigrant classification under section 101(a) (15) (a) ( 111), Immigration
and Nationality Act, as an industrial trainee in American methods of
agriculture applicable to fruit raising, is denied since the proposed training
program for beneficiary, a graduate of an agricultural college in Japan
with 32 years' subsequent experience specializing in crops similar to those
of petitioner, would consist principally of practical, on-the-job training.
In addition, since beneficiary would be employed at least 8 hours per day,
6 days per week the entire year, and daring a considerable portion of the
year would-be petitioner's only employee, lb is concluded he would be in
volved in full-time productive employment • and that any training received
would be incidental thereta.

Discussion: This case is befoie the Regional Commissioner on
appeal from the District Director's decision denying the petition on
the following grounds:
It has been established that you have 60 acres of land under cultivation,
which includes 30 acres of pears, 20 acres of plums, and a combination of
10 acres of vegetables, peaches, persimmons and cherries, and that you employ
only 5 to 6 workers hi the peak of the season. During a Considerable poition
of the year, the trainee will be your only employee, and for that reason
it is concluded that the beneficiary will displace a United States citizen or
resident alien, who would ordinarily be required to do the work that the
beneficiary will be engaged in. Further, you have failed to establish that
there will be any training offered the beneficiary other than full-time on-thejob training.

The petitioner is owner and operator of a 60 acre fruit orchard.
Ike proposes to train the beneficiary in American methods of agriculture as applied to fruit raising. He has submitted an Outline of
the proposed training which covers orchard management, planting
and cultivation, packaging and shipping, and harvesting. 11e estimates the period of training required as 86 months.
363

Interim Decision #1518

The beneficiary is a 52-year-old native and citizen of Japan presently residing in Japan. Information has been submitted that he is
a graduate of the Kagoshima ktiyanojo Agriculture State College
and has subsequently been engaged in farming in Japan for 12 years.
. ne has submitted an affidavit attesting to ownership of 5.5 acres of
land and that 8 acres of that land are devoted, to orchards.
When. interviewed by a, representative of this Service, the petitioner stated that all of the training offered would be by practical
on-the-job training supplemented by unscheduled trips to the 'University of California to attend lectures and by visits to county fairs.
In his brief nn appeal, petitioner stresses his qualifications as a
trainer and draws attention to the fact this Service previously ap- •
provedhistnfagrcultinewhomads
employ for a period of three years.
The petitioner has established the beneficiary is a:graduate of an

agricultural college in Japan and that he has subsequently had 12
years' experience as a farmer specializing in crops similar to those
of petitioner.
It is conceded that American agricultural methods may differ from
those of Japan to 'some extent. It is obvious that a peach, pear,
plirm, or citrus fruit grows much tha same in either locale. It is
reasonable to assume that only the method of raising differs, and
• the adoption of that method to the certain locale. This can be
taught without resorting to the day today chores involved in cultivation, pruning, spraying, and irrigation. The need to train a person who is a, graduate of an agricultural college and who has 12
years' subsequent experience as a farmer in such a manner is unrealistic.
Petitioner has stated the beneficiary will be emiiloyed eight hours
a day in the winter and ten hours a day in the summer six days a
week at the wage of $1.25 per hour yet maintains no domestic labor
will be replaced. No explanation concerning replacement of the
productive labor-involved is given.
Theeptire record, including representations made on appeal, has
been carefUlly considered and it is concluded the beneficiary would
be involved in full-time productive employment and that any training received would be incidental thereto. The decision of the District Director was proper, and no 'evidence has been submitted that
would warrant disturbing that decision. The appeal will be dis:
missed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
5 04

